Citation Nr: 1723935	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-25 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1978 to September 1981, with additional service from January 1984 through October 1984.

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New Orleans, Louisiana.  Jurisdiction of this appeal has subsequently been transferred to Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ").

In January 2015, the Veteran was scheduled for a video hearing before a Veterans Law Judge.  However, the Veteran did not appear for the hearing and in a subsequent letter to the AOJ failed to show good cause.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

The Veteran's appeal has previously been before the Board.  In a June 2015 Board remand order, the Veteran's appeal was returned to the AOJ for further development.  Specifically, the June 2015 remand requested the AOJ obtain an addendum medical opinion as to the etiology of the Veteran's low back disability and obtain a VA examination and medical opinion for the right ankle disability.  However, the AOJ failed to comply with the requested development.  Thereafter, in September 2016, the Board once again remanded the Veteran's claim back to the AOJ.  

However, despite the two prior remands, the Board again finds the AOJ has not competed the requested development.  As will be discussed in greater detail below, the Board finds another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

Specifically, the Board finds the AOJ did not comply with the directives of the Board's September 2016 remand.  In this September 2016 remand, the AOJ was directed to obtain an updated VA examination for the Veteran's right ankle disability.  Notably, the Board requested the AOJ afford the Veteran an updated VA examination because good cause was shown by the Veteran for missing his previously scheduled VA examination.  See August 2015 Report of General Information; see also 38 C.F.R. § 3.655.

Additionally, the September 2016 Remand requested the AOJ obtain an addendum VA medical opinion as to the etiology of the Veteran's  low back disability.  This addendum medical opinion was initially requested in the Board's prior June 2015 Remand; however, as explained by the September 2016 remand, the AOJ did not make any attempt to obtain the requested opinion.  Therefore, the Board remanded the claim to the AOJ to complete the requested development.  See Stegall, 11 Vet. App. at 8. 

Development since the September 2016 Board remand indicates the AOJ requested an addendum medical opinion in October 2016.  Following this initial request, no medical opinion was proffered or obtained by the AOJ.  In the March 2017 Supplemental Statement of the Case, the AOJ stated a "determination" was made that another VA examination was necessary in order to provide the requested medical opinion.  However, the Board finds no evidence within the record that such a determination was made, or that the Veteran was advised a second VA examination would be necessary.  

Similarly, as to the requested VA examination for the Veteran's right ankle disability, the Board finds no evidence which suggests the AOJ ever attempted to contact the Veteran or made contact with the Veteran in order to advise him of the time and date of this scheduled VA examination.  Rather, the claims file shows a report dated December 2016, where the AOJ reports the requested medical opinion and VA examination were "cancelled" as the AOJ was "unable to contact the Veteran."  

The AOJ's failure to properly contact the Veteran, or document any attempts made to contact the Veteran, is significant because the AOJ was aware that the claims file contained a discrepancy as to his current address and phone number.  Specifically, in the AOJ's October 2016 request for a new VA examination, the AOJ made a notation that the Veteran's address and phone number on file were different than the contact information within the VHA database.  Despite this observation, there does not appear to be any effort made by AOJ to confirm the Veteran's current contact information.  

The Veteran, through his representative, argues the VA failed in its duty to contact the Veteran and notify him of the time and date of his VA examination.  See May 2017 Informal Hearing Presentation (IHP).  The Board finds this argument to be persuasive given that the AOJ made a notation in October 2016 of the two different addresses on file for the Veteran.  As there was no effort made to determine the Veteran's current address, the Board cannot determine whether the Veteran was properly notified by the AOJ about the time and date of his VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Without evidence to the contrary, the Board finds the AOJ did not comply with the directives of the September 2016 remand and that the appeal must again be remanded.  See Stegall, 11 Vet. App. at 8. 

Furthermore, as to the previously requested addendum medical opinion concerning the etiology of the Veteran's low back disability, the Board finds a new VA examination and medical opinion should be requested.  As it has been nearly eight years since the December 2010 medical opinion was prepared, the Board finds the Veteran's claims file should be forwarded to a new physician for review.

Lastly, the Veteran should be reminded that, in the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information, is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran to verify his complete and current mailing address.  ALL ATTEMPTS TO CONTACT THE VETERAN MUST BE DOCUMENTED IN THE CLAIMS FILE.  If the AOJ is unable to contact the Veteran, then the AOJ must then contact the appointed representative to request confirmation of the Veteran's contact information.

Once the Veteran's correct address and phone number have been verified, the AOJ should update the claims file and VA filing system.  

2.  After verifying the Veteran's correct address, the AOJ should schedule the Veteran for a new VA examination with a qualified medical professional in order to assess the etiology of the Veteran's right ankle and low back  disabilities.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluations should be performed, and all findings set forth in detail.

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's low back disability began during or is otherwise related to his active duty service?

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right ankle disability began during or is otherwise related to his active duty service?

In rendering the above opinions, THE EXAMINER MUST CONSIDER AND ADDRESS the following evidence:

(1) STRs showing complaints of low back pain during the Veteran's active duty service, including complaints dated March 1980, April 1980, June 1981, March 1984, and October 1984; 

(2)  STRs noting the Veteran was involved in a motor vehicle accident in September 1979; 

(3) Post-service medical records showing complaints of low back pain following a fall from a ladder in November 2010 and following a slow speed motor vehicle accidence in November 2010; 

(4) STRs showing complaints of right ankle pain during the Veteran's active duty service, including reports of a twisted right ankle in June 1979 and ankle pain in May 1980; 

(5) Post-service medical records showing a crush injury to the Veteran's right ankle in 1992, with a subsequent surgery and pin placement; and 

(6) Post-service medical records showing additional injuries to the Veteran's right ankle in June 2010 and November 2010. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

THE EXAMINER MUST PROVIDE A COMPLETE RATIONALE FOR ALL OPINIONS EXPRESSED.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In The Event That The Veteran Does Not Report For Any Scheduled VA Examination, Documentation Must Be Obtained Which Shows That Notice Scheduling The Examination Was Sent To The Last Known Address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  AFTER COMPLETING THE ABOVE DEVELOPMENT, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




